Lisa




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 31, 2014

                                   No. 04-13-00319-CV

 Albert Ralph VELASQUEZ, Associated Transportation Services, LLC, and P5 Management
                                     Group,
                                   Appellants

                                            v.

                                    Lisa RAMIREZ,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-00229
                          Honorable Larry Noll, Judge Presiding

                                     ORDER
    The Appellee’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED. The motion for rehearing is due on November 14, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court